Citation Nr: 1430512	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  12-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative changes of the lumbar spine (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1957 to August 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

In March 2013, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In June 2014, after the May 2014 Supplemental Statement of the Case (SSOC) had been issued, the Veteran submitted additional evidence without a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  This additional evidence includes a June 2014 statement from the Veteran's wife in which she asserts that the Veteran has continuously complained of back pain since his in-service injury and that his pain has increased over time.  The Veteran additionally submitted his own June 2014 statement in response to the March 2014 VA examination and May 2014 SSOC.  The statement provided by the Veteran's wife is essentially cumulative of the credible statements previously presented by the Veteran throughout the appeal period, including at his March 2013 Board Hearing.  For this reason, it need not be referred to the AOJ for initial consideration under 38 C.F.R. § 20.1304(c) (2013).  Similarly, the Veteran's additional statement is not new evidence, but rather argument attacking the validity and reasoning of the March 2014 VA examination report and May 2014 SSOC.  As discussed in more detail below, the Board has considered such argument in its adjudication of the claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a low back injury in service.

2.  Symptoms of a lumbar spine disability were not chronic in service.

3.  Symptoms of low back pain were continuous since service.

4.  Degenerative joint disease (DJD) of the lumbar spine did not manifest to a compensable degree within one year of service separation.

5. The Veteran's lumbar spine disability is not causally or etiologically related to service, to include any injury or event therein. 


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by active service and may not be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Remand Compliance

This appeal involves a January 2014 Board remand for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

In this case, the Board finds that the RO substantially complied with the Board's January 2014 remand instructions.  The instruction to provide the Veteran with a VA Form 21-4142 and obtain any outstanding private treatment records identified therein was completed in March 2014, as private records from the Boone County Hospital were associated with the Veteran's Virtual VA file.  Outstanding relevant VA treatment records dating from August 2010 to April 2014 have additionally been obtained and associated with the electronic claims file.  Finally, the instruction to schedule the Veteran for a VA examination to obtain an opinion as to the etiology of his spine condition was completed in March 2014.  The examination report reflects that the examiner reviewed the claims file and conducted a thorough interview and physical examination of the Veteran.  The examiner specifically opined on whether the Veteran's degenerative changes of the lumbar spine were related to his active service.  Thus, the Board finds that there has been substantial compliance with its January 2014 remand instructions.

II.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the claimant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2010.  The letter detailed what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also stated how ratings and effective dates are assigned.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran's service treatment records are unavailable.  In December 2009, the RO requested the records from the National Personnel Records Center (NPRC) and received a negative response stating that the Veteran's record is fire related.  The RO issued a formal finding of unavailability of the records in February 2010.  In December 2010, the RO again requested service treatment records pertaining to the Veteran, consisting of inpatient treatment from Fort Leonard Wood Army Hospital for the periods of March 1957 to July 1957.  The NPRC again provided a negative response, stating that the records were fire related.  In January 2012, the RO issued a formal finding of unavailability with respect to these records.  In cases such as this, where the veteran's service records are unavailable through no fault of the claimant, there is a heightened obligation to carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran was afforded a VA examination in March 2014.  In his June 2014 statement, the Veteran contends that the March 2014 VA examination opinion is inadequate because the examiner stated "no record of back treatment prior to 1992 was found".  The Veteran asserts that a lack of records prior to 1992 should not be used to presume the absence of such treatment, as he has consistently stated that he received treatment prior to that date, but that such records are not available.  

As discussed in more detail below, the Board notes that the March 2014 VA examination and opinion is adequate as the examination report included a detailed description of the history of the Veteran's condition, including his lay credible statements of pain and treatment, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  Indeed, the examiner's opinion directly relied on the medical evidence of record, particularly the contrast between a normal lumbosacral spinal x-ray taken in May 1992 and a November 2009 x-ray showing degenerative changes in the lumbar spine.  Accordingly, the Board finds that VA afforded the Veteran an adequate examination and obtained an adequate expert opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.




III.  Merits of the Claim

The Veteran contends that he is entitled to service connection for a back condition.  He reports that he injured his back while building bridges on active duty and that he has had back pain ever since.  

III.A.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  
As a general matter, service connection for a disability requires evidence of: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See id.; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Savage v. Gober, 10 Vet. App. 488, 497 ("Medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.").  

Additionally, where a veteran served 90 days or more of active service and certain chronic diseases such as forms of arthritis become manifest to a degree of 10 percent or more within 1 year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to required degree during that time.  Id.  

The Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

III.B.  Analysis

As noted above, DJD, a form of arthritis, is a chronic disease, and thus the Veteran is entitled to presumptive service connection if his DJD became manifest to a degree of 10 percent or more within 1 year of separation from service or was shown in service and at any time thereafter.  38 U.S.C.A. § 1112(a), 1137; 38 C.F.R. § 3.303, 3.307, 3.309.  A 10 percent degree of DJD requires x-ray evidence of the disability with limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  In this case, the Veteran was not diagnosed with DJD or arthritis during service nor was it otherwise noted to be chronic in service.  There is no x-ray evidence of arthritis or DJD of the spine within one year of his separation from service.  Instead, the record shows the first diagnosis of DJD in November 2009, long after the one year period after separation.  Therefore, presumptive service connection is not warranted for the Veteran's lumbar spine disability. 

Turning to entitlement to service connection on a direct basis, the Board notes that the Veteran reports ongoing low back pain since service.  He has been diagnosed with DDD and DJD of the lumbar spine, spinal stenosis, and lumbar spondylosis during the pendency of his current claim.  Thus, the first element of direct service connection is met.

The Veteran's service treatment records are unavailable and presumed fire-related.  Nevertheless, the Veteran reported a back injury during active service.  The Veteran is competent to provide lay evidence of an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that of which he or she has personal knowledge.)  Moreover, the Board finds no reason to question his credibility in this regard.  Thus, the second element of direct service connection is satisfied.  

The remaining question is whether the record contains evidence establishing a connection between the Veteran's current lumbar spine disability and his military service.  In the March 2014 VA examination report, the examiner rendered the following opinion:

"Xrays of Lumbar Spine with Obliques . . . [from] 5/11/1992 were the earliest medical workup documents found since time of separation in 8/1957.  Veteran was 53 [years old] at that time and these xrays were normal.  Xrays of Lumbsacral spine 11/12/2009 showed degenerative changes lumbar spine with minimal wedging anterior surface of L1 and moderate narrowing L4-5, L5-S1, sclerosis articular facets of L3-S1.  Veteran was 70 [years old] at that time.  The two lowest levels (L4-L5) and (L5-S1) have the most flexion and extension motion stress.  The intervertebral discs of these two levels also have the highest rate of disc degeneration and herniation; these changes are common after 50 [years old]. 

. . . Although most people who sustain such a back injury of this severity would have sought or mentioned any complaint of back pain, no record of medical treatment or medical workup for back pain was found prior to 1992, almost 35 [years] after service separation..  Therefore, Veteran's DJD and DDD of Lumbosacral spine is less likely as not (less than 50% probability) directly related to his deemed credible 'in-service injury (carrying and tried to hold on to a bridge beam that had been dropped by his fellow service members)' that occurred during his service in 1957." 

The Board finds the March 2014 VA examiner's opinion on the issue of nexus is entitled to great weight, as he specifically considered the history of the Veteran's disabilities, reviewed the claims file in detail, examined the Veteran, and provided an extensive rationale in support of the conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see Stefl, 21 Vet. App. at 123-24; Barr, 21 Vet. App. at 311-12.  

In a June 2014 statement, the Veteran argues that the examiner's opinion is inadequate, as it noted that the medical evidence of record is absent of any complaints or treatment for a lumbar spine disability prior to 1992.  The Board finds, however, that such notation does not render the opinion inadequate.  Rather, the thorough and detailed rationale provided clearly shows that the examiner's opinion attributes great weight to the contrast in x-ray evidence between the 1992 and 2009 x-rays of the Veteran's lumbar spine.  Indeed, the examiner's opinion directly relies on the specific difference between examinations and the age of the Veteran at the time in indicating that the degenerative changes of the lumbar spine are due to natural age progression.  Accordingly, as the March 2014 VA examination and opinion provide a thorough and detailed rationale in support of its conclusions, the Board finds the opinion adequate and entitled to great weight. 

The claims file is absent of any competent evidence of a nexus between the Veteran's lumbar spine disability and his active service.  The Veteran has presented no medical opinion evidence in support of his assertion.  The claims file contains lay statements by the Veteran asserting that his back disability is related to his in-service injury.  The Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and that the Board must determine on a case by case basis whether such testimony is competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Here, the Board finds that the subject matter of whether a back injury could cause degenerative changes of the lumbar spine is the type of internal, non-observable medical process as to which lay testimony is not competent.  Specifically, the Board finds that the Veteran, as a lay person, is not competent to opine as to why his currently diagnosed spine disability would be due to his in-service injury, as opposed to the normal aging process as provided by the VA examiner.  The Veteran has not shown that he has training in the disease process of the musculoskeletal system.  Thus, the Veteran's assertions as to nexus are not competent in this regard.  Accordingly, while the Veteran's lay observations and opinions are provided some weight as to duration of his symptoms, his opinion is afforded little weight in the analysis of whether a nexus between his current spinal disability and his service exists.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis.)  

Finally, service connection for the Veteran's DJD of the lumbar spine may alternatively be established upon a finding of continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker, F.3d at 1338-40.  In his lay statements, the Veteran has reported residual pain to his low back ever since his in-service injury.  In a May 2010 statement in support of his claim, the Veteran stated that he previously sought treatment for his back condition from Dr. D.D., who had passed away and whose records are unavailable.  In a June 2014 statement, the Veteran further provided that he self-medicated to treat his pain, and that it had exacerbated in recent years, for which he sought treatment. 

As discussed above, while the Veteran and his wife are competent to report their own observable symptomatology and the onset as to those observable symptoms, they are not competent to attribute that symptomatology to diagnosis of DJD.  Such a diagnosis requires medical expertise that extends beyond their competency.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evidence of record does not support the Veteran's contentions that he has had symptoms of degenerative arthritis or DJD in his lumbar spine since his separation from service.  Indeed, the VA examiner considered the Veteran's complaints of low back pain since service and found it unlikely that the current low back disability was related to his in-service injury.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current degenerative changes of the lumbar spine had their onset in service or are otherwise related to his period of service.  In reaching its conclusion, the Board had considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for degenerative changes of the lumbar spine is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


